Title: To George Washington from Philadelphia Subscribers, Merchants, and Traders, 20 August 1795
From: Philadelphia Subscribers, Merchants, and Traders
To: Washington, George


          
            [Philadelphia, 20 Aug. 1795]
            To the President of the United States
          
          The Address of the Subscribers, Merchants and Traders of the City of Philadelphia.
          Respectfully sheweth
          That confiding in the Wisdom, Integrity, and Patriotism, of the constituted Authorities, We have forborne to offer our Opinions on the Merits of the Treaty, pending between Great Britain and the United States; tho’ as Merchants and Traders our Interests are more immediately concerned than those of any other Class of Men amongst us, as well on account of the Indemnity therein stipulated for past Losses, as for the Security We apprehend it will give to the immense Property employed by the Merchants of the United States in their foreign Commerce.
          But seeing that other Citizens have expressed their Opinions upon this important Subject, and fearing least our Silence should be construed into an Aquiescence in those Opinions, We deem it our Duty explicitly and publickly to avow our Approbation of the Conduct of the Senate of the United States: Believing that a different Conduct respecting the Treaty would have subjected us to the imminent Hazard of War, with all it’s concomitant Evils— and more especially as Provision is made for the Establishment of public and private Credit, a Continuance of Peace with all the Advantages under which our Commerce flourishes, And the further Improvement of our Country now progressing in a Degree, elsewhere without Example.
          These are Advantages and Blessings which in our Opinion greatly outweigh all the Objections to the Treaty generally; and as further Negotiations are recommended for obtaining a less limited Intercourse with the British West Indi⟨es⟩ Islands, We may hope that it will be rendered still more beneficial to this Country.
          
          Such being our Sentiments, We submit them freely and in Confidence that as they have not been hastily formed so they will not be less deserving of Consideration.
        